                       Case 1:18-cv-02906-RA Document 93 Filed 06/29/21 Page 1 of 1




                                                   STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL
        LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
      ATTORNEY GENERAL                                                                                            LITIGATION BUREAU

                                                   Wie         Di ec Dia : (212) 416-8591


                                                                                             June 29, 2021

          VIA ECF
          The Honorable Ronnie Abrams
          United States District Court
          Southern District of New York
          40 Foley Square, Room 2203
          New York, NY 10007

                                      RE:      Nieves v. Joseph, 18-cv-2906 (RA)
          Dear Judge Abrams:

                 This Office represents Defendant J e h a d Wa e ( Defe da        ) in the above-
           efe e ced ca e. I i e i e      e    he C    J e 28, 2021 O de di ec i g he a ie
          a ea f a c fe e ce di c           he c i g ia       J   2, 2021, at 11:30 a.m., or in the
          a e a i e [i]f he a ie a e a ai ab e      c fe [ i h e a he ] a d           ea e ai e
          da e a d i e . See Dkt. No. 92.

                  As this undersigned is currently unavailable on July 2, 2021, due to a previously scheduled
          vacation in which this undersigned is set to return on July 6, 2021, this undersigned has conferred
            i h P ai iff a      e a d e ec f               es that the July 2, 2021 conference be rescheduled
          to anytime, that is convenient to the Court, on July 9, 2021, or at another date and time that is
          convenient for the Court following July 9, 2021.

                   Thank you for your consideration of this application.

Application granted. The telephone conference                                           Respectfully submitted,
is adjourned to July 9, 2021 at 3:00 p.m.
SO ORDERED.                                                                             S/ John R. Doran
                                                                                        John R. Doran
__________________                                                                      Assistant Attorney General
Hon. Ronnie Abrams
06/30/2021
           cc:     Counsel of Record (By ECF)
                 28 Liberty Street, New York, New York 10005     Te .: (212) 416-8610   Fa : (212) 416-6009 (Not For Service of Papers)
                                                                 www.ag.ny.gov
